Citation Nr: 0632021	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-31 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel











INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for PTSD. 



FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires medical evidence 
diagnosing the condition as per 38 C.F.R. § 4.125, a link 
(established by medical evidence) between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor(s) occurred. 38 C.F.R. § 
3.304(f). 

This claim was apparently initiated because the veteran 
exhibited behavior that included what was interpreted as 
acting out war scenes, although no specific events from 
service have been identified as a potential stressor thought 
to have triggered the onset of PTSD.  Regardless, while the 
medical evidence shows PTSD has been listed as one of the 
potential psychiatric diagnoses to account for the veteran's 
behavior, (e.g. on the May 2003 Laurel Wood Center Discharge 
Summary) there are no medical records reflecting an actual 
diagnosis of PTSD.  Indeed, after the RO denied the claim and 
the appellant sought out a private evaluation to "assess for 
Post Traumatic Stress Disorder," the examining physician 
diagnosed the veteran to have Bipolar Disorder.  (November 
2003 East Mississippi State Hospital Psychiatric Evaluation). 

Absent competent evidence of a diagnosis of the claimed 
disability, a basis upon which to grant service connection 
for it has not been presented.  Accordingly, the appeal is 
denied.   


Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish service 
connection in correspondence dated June 2005 by informing him 
of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The June 2005 letter was 
provided subsequent to the September 2003 rating decision.  
However, subsequent to the June 2005 notice, the claim was 
readjudicated in an October 2005 RO decision. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a September 2006 letter, the RO provided the requisite 
notification regarding disability ratings and effective 
dates, however, since service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records and private medical records. In August 2003 
and June 2005, the RO requested that the veteran submit a 
PTSD stressor questionnaire in order to further investigate 
whether the veteran experienced a non-combat stressor during 
service.  The veteran has not provided any information 
regarding his claimed stressors.  The Board concludes that 
all relevant data has been obtained for determining the 
merits of this claim and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claim. 

Under the duty to assist, VA is required to provide an 
examination and/or obtain a medical opinion if necessary to 
decide the claim.  Here, the veteran he has not submitted any 
information regarding claimed in-service stressors, he has 
identified no medical records on which he is diagnosed to 
have PTSD, and the evaluation report he submitted that, in 
part, had as its purpose to ascertain whether he had PTSD, 
resulted in a diagnosis other than PTSD.  Under these 
circumstances, the Board finds that a medical examination or 
opinion is not required in this case.  


ORDER

Entitlement to service connection for PTSD is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


